Murphy, J. (dissenting in part):
The 58-year-old complainant herein was viciously abused sexually; and on the record here presented it cannot be gainsaid that the temptation to affirm is great. However, until the Legislature mandates otherwise, it is not for us to question the rationale for continuing to require corroboration in prosecutions for sex offenses. In the instant case there is sufficient independent evidence to corroborate the sexual intercourse by forcible compulsion. However, I find no independent evidence tending to establish that defendant was the one who committed the crime; and, therefore, defendant’s conviction of the sex offenses cannot be sustained (Penal Law, § 130.15; People v. Downs, 236 N. Y. 306; People v. Croes, 285 N. Y. 279; People v. Masse, 5 N Y 2d 217). The complainant’s depiction of defendant’s distinctive scar and his possession of a long blue comb are but particulars in her detailed over-all description of her assailant; and can have no greater consequence. While it undoubtedly affected the weight of the prosecutrix’ testimony, established her credibility and convinced the fact-finder that there was little chance of a mistaken identity in the case before them, such evidence does not provide the corroboration required by the statute. In short, there is nothing in the record before us to connect the defendant with the crime except the testimony of the alleged victim. Accordingly, defendant’s conviction of rape in the first degree and sexual abuse in the first degree should be reversed; and the judgment appealed from otherwise affirmed. (People v. Moore, 23 N Y 2d 565.)